Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Kikuchi et al. (US 6,574,422), Fukushima et al. (US 6,584,272) and Anderson et al. (US 7,248,778) do not teach nor suggest in detail the limitations of “determining whether the maximum recording length is less than a predetermined threshold; in response to determining the maximum recording length is less than the predetermined threshold, generating and outputting, to at least one output device of the electronic device, (i) a warning that includes the maximum recording length and (ii) a selection user interface (UI) that presents at least one alternate recording mode and an associated at least one alternate maximum recording length, the outputting of the selection UI comprising: presenting a selection field having a plurality of selection field positions visually presented along a length of the selection field, each visually presented selection field position corresponding to a particular one of a plurality of available alternate recording modes selectable via a slider element on the selection field, each of the plurality of positions designated by a visual numerical identifier that visually provides an alternate maximum recording length associated with a corresponding alternate recoding mode identified by a position of the slider element along the selection field; and presenting within the selection UI the slider element movable horizontally across the selection field via an input device to toggle through available alternate recording modes; providing, on the at least one output device, a preview which includes a representation of the live recording in the alternate recording mode; and enabling entry within the selection UI of a first response to the warning, the response including an identification of a selected alternate recording mode” as recited in Independent claim 1; “determines whether the maximum recording length is less than a predetermined threshold; and in response to determining the maximum recording length is less than the predetermined threshold, generates a warning that includes the maximum recording length and a selection user interface (UI) that presents at least one alternate recording mode and an associated at least one alternate maximum recording length, the selection UI presenting a selection field having a plurality of selection field positions visually presented along a length of the selection field, each visually presented selection field position corresponding to a particular one of a plurality of available alternate recording modes selectable via a slider element on the selection field, each of the plurality of positions designated by a visual numerical identifier that visually provides an alternate maximum recording length associated with a corresponding alternate recoding mode identified by a position of the slider element along the selection field; presents within the selection UI the slider element movable horizontally across the selection field via an input device to toggle through available alternate recording modes; provides, on the at least one output device, a preview which includes a representation of the live recording in the alternate recording mode; and at least one output device communicatively coupled to the processor and which outputs the warning; and at least one input device communicatively coupled to the processor and which receives entry within the selection UI of a first response to the warning, the response including an identification of a selected alternate recording mode and forwards the first response to the processor” as recited in Independent claim 9; and “determining whether the maximum recording length is less than a predetermined threshold; and in response to determining the maximum recording length is less than the predetermined threshold: generating and issuing, to at least one output device of the electronic device, a warning that includes the maximum recording length and a selection user interface (UI) that presents at least one alternate recording mode and an associated at least one alternate maximum recording length, the selection UI presenting a selection field having a plurality of selection field positions visually presented along a length of the selection field, each visually presented selection field position corresponding to a particular one of a plurality of available alternate recording modes selectable via a slider element on the selection field, each of the plurality of positions designated by a visual numerical identifier that visually provides an alternate maximum recording length associated with a corresponding alternate recoding mode identified by a position of the slider element along the selection field; presenting within the selection UI the slider element movable horizontally across the selection field via an input device to toggle through available alternate recording modes; providing, on the at least one output device, a preview which includes a representation of the live recording in the alternate recording mode; enabling entry within the selection UI of a first response to the warning, the response including an identification of a selected alternate recording mode; and in response to receiving the first response, applying the alternate recording mode to the live recording” as recited in Independent claim 17; as argued by the applicants (In remarks filed on pages 1-5 in response filed 3/18/21 and supported by the instant disclosure in Fig. 3A and  paragraphs 0037-0038). Kikuchi teaches a typical video recording system that determines that when a recording capacity is below a threshold, a warning/interface is presented to the user to select an alternate recording mode. Fukushima in a similar endeavor teaches displaying all lengths of remaining times, based on the calculated remaining storage space, from a minimum to maximum being displayed on the user interface. The claimed limitations in claims 1, 9 and 17 above, requires that (i) the selection field has a plurality of selection field positions (ii) visually presented along a length of the selection field (which is horizontal) each visually presented selection field position corresponding to a particular one of a plurality of available alternate recording modes selectable via a slider element on the selection field, each of the plurality of positions designated by a visual numerical identifier that visually provides an alternate maximum recording length associated with a corresponding alternate recording mode identified by a position of the slider element along the selection field. So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-2, 4-12, 14-18 and 20-22 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481